122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Angelia WILLIAMS, aka Angelia Washington, Defendant-Appellant.
No. 96-50643.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Aug. 8, 1997.Decided Aug. 19, 1997.

Appeal from the United States District Court for the Central District of California Terry J. Hatter, Jr., District Judge, Presiding
Before:  BROWNING, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
If any error occurred as a result of the exclusion of expert testimony, it is more probable than not that the error did not materially affect the verdict.  U.S. v. Rahm, 993 F.2d 1405, 1415 (9th Cir.1993).


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3